DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 05/16/2022 has been entered. Claim 1 has been amended. Thus, Claims 1-5, 10-12 and 14-17 are currently pending and are under examination.


Withdrawn Rejections
	Claim 1 has been amended to transitional phrase “consisting of” for the preparation of the catalyst and thus excludes any unrecited elements of the catalyst, including boron of claims of U.S. Patent No.  11,020,728B2. Thus the nonstatutory double patenting rejection over claims of U.S. Patent No.  11,020,728B2 has been withdrawn. 

Newly Applied Claim Objections
Claim 1 is newly objected to because of the following informalities:  step “(d)” has to be changed to step “(c)” because original step (c) has been removed.  

	
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12 and 14-17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2017/0304807A1 (US’807 hereinafter). The rejection has been set forth on 01/18/2022 and is reiterated herein.
Regarding Claims 1 and 15-16, US’807 teaches a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts D, E and F comprising cobalt and support (Example 3 and [0078]-[0080]). The support of catalysts D and E consists of silica alumina stabilized Co in aluminate (formula MAl2O4 wherein M = Co) ([0052]) and the support of catalyst F consists alumina and silica. US’807 teaches that process is conducted at a temperature of 230º C ([0091]) and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0070]), wherein the synthesis gas comprises a H2/CO molar ratio of 2 ([0091]). 
It is noted that the limitation “wherein said catalyst has been prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, the process steps (a)-(b) and (d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-Al2O3.SiO2. Accordingly, the process steps (a)-(b) and (d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5, 14 and 17, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.
Regarding Claim 10, US’807 teaches that the support is a powder form grain size of 90 μm ([0078]-[0080]).
	Regarding Claim 11, US’807 teaches that the support has a surface area of between 50 m2/g and 500 m2/g ([0030).	

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2017/0304807A1 (US’807 hereinafter). 
Regarding Claim 1, US’807 teaches a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts D, E and F comprising cobalt and support (Example 3 and [0078]-[0080]). The support of catalysts D and E consists of silica alumina stabilized Co in aluminate (formula MAl2O4 wherein M = Co) ([0052]) and the support of catalyst F consists alumina and silica. US’807 teaches that process is conducted at a temperature of 230º C ([0091]) and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0070]), wherein the synthesis gas comprises a H2/CO molar ratio of 2 ([0091]). 
It is noted that the limitation “wherein said catalyst has been prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, the process steps (a)-(b) and (d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-A12O3.SiO2. Moreover, the relative activities of catalysts D-F of US’807 over 300 hours (Table 2) are comparable with those of catalysts E and F in the instant specification (Table on page 15). Accordingly, the process steps (a)-(b) and (d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claim 12, US’807 teaches that the support has a pore volume of between 0.2 ml/g and 2.0 ml/g ml/g ([0057]) and thus the claimed pore volume lies inside that of US’807. MPEP 2144.04 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Accordingly, the instant pore volume of the porous support is obvious over that of US’807.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a Fischer-Tropsch process  for the synthesis of hydrocarbons, wherein the process comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an H2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-Al2O3.SiO2 porous support, wherein the porous support has a pore volume of between 0.3 ml/g and 1.2 ml/g ml/g in view of the teachings of US’807.
	
Response to Arguments
	Applicant argues that the catalyst prepared by the instantly claimed process is different from the catalyst prepared by impregnation leading to distinct catalyst. Applicant argues that Table 1 of the instant specification show that the catalysts obtained by the claimed process have better performances when compared to catalysts prepared by other processes, including by impregnation. 
	The examiner disagrees because the catalysts presented in Table 1, the ones prepared by impregnation method (catalysts A-B), do not follow the same process steps as in US’807 to prepare the catalyst. In other words, Table 1 does not prove anything about unexpected result for the catalyst prepared by the claimed process over the catalysts of the closest prior art, i.e. catalysts D-F of US’807.

	Applicant further disagrees with the examiner’s position that the relative activities of catalysts D-F of US’807 are comparable with those of catalysts E and F in the present specification because the relative activities are not measured using the same base catalysts.
	While the examiner agrees that the same base catalysts have not been used to compare relative activities of catalysts D-F of US’807 with those of the catalysts of the claimed invention, Applicant has to provide the criticality of obtaining the catalyst prepared by the claimed process over catalysts D-F of US’807. Applicant has to determine the relative activities of catalysts D-F of US’807 by using catalyst A of the specification as the base catalyst and compare with the relative activities of catalysts according to the invention.

	Applicant indicates to refer to the data provided in the declaration filed on 01/27/2021 establishing that catalysts E and F prepared according to the claimed invention are not the same as catalysts according to known prior art. Applicant argues that the claimed process imparts different structural/physical characteristics to the catalyst obtained.
	The examiner disagrees. The declaration that Applicant is referring to does not present comparative catalysts prepared according to the process in US’807. Even though the comparative catalysts presented in the declaration and in the instant specification (catalysts A and B) and catalysts D-F of US’807 are prepared by dry impregnation, the step by step process to make these comparative catalysts is different from that of US’807 catalysts. Furthermore, the final catalyst composition of the comparative examples in the declaration and in the instant specification is different from the catalyst composition of US’807. Hence, neither the declaration nor Table 1 of the instant specification proves the criticality of the catalyst prepared by the claimed process over the closest prior art, i.e. catalysts D-F of US’807.  Thus, Applicant has to show unexpected results in the form of a declaration for the catalyst prepared according to the claimed invention over catalysts D-F of US’807.
	  
	Finally, Applicant argues that claim 1 has been amended to recite the transitional phrase “consisting of” and by removing the optional drying step (c) to distinguish from US’807. Applicant argues that US’807 does not teach each and every limitation of the claimed process step to make the catalyst.
	These arguments are not persuasive because limiting the catalyst preparation process to “consisting of” does not impart structural difference on the final catalyst obtained. The final catalyst in claim 1 contains an active phase comprising a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the groups consisting of Al2O3.SiO2 and CoAl2O4-Al2O3.SiO2 porous supports and similarly catalysts D-F of US’807 comprise cobalt as active phase over CoAl2O4-Al2O3.SiO2 porous support. Furthermore, even though the process steps (a)-(b) and (d) have been limited by the phrase “consisting of”, these steps are product by process claim language for reasons set above and thus the amendment is not given patentable weight.

Conclusion
Claims 1-5, 10-12 and 14-17 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622